DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 15 June 2021 has been entered.  Claims 1, 2, 17 and 18 have been amended.  Claims 10-16 have been canceled.  Claims 21-27 have been newly added.  Claims 1-9 and 17-27 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 17-27 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Claim Objections
Claims 1, 17 and 23 are objected to because of the following informalities:  Claims 1 recites the limitation “surrounding one or more respective plant parts depicted in in the first digital image” in line 11 of the claim.  Similarly claim 17 recites the limitation “surrounding one or more respective plant parts depicted in in the first digital image” in line 12 of the claim and claim 23 recites the limitation “surrounding one or more respective plant parts depicted in in the first digital image” in line 12 of the claim.  These limitations appear to contain an extra word.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018, hereinafter, “Liu”, and further in view of Huang YH, Te Lin T. High-throughput image analysis framework for fruit detection, localization and measurement from video streams. In 2019 ASABE Annual International Meeting July 2019 (p. 1). American Society of Agricultural and Biological Engineers, hereinafter, “Huang”.

As per claim 1, Liu discloses a method implemented by one or more processors, comprising:
obtaining a sequence of digital images of a plant captured by a vision sensor while the vision sensor is moved relative to the plant (Liu, page 1046, Introduction, counts fruits across an image sequence obtained from a monocular camera; Liu, page 1048, Section IV. Proposed Approach, the fruits are stationary and the camera is moving sideways); 
i, k the pixel row velocity, and vi,k the pixel column velocity ... the major movement of fruits is along the u (row) direction … to measure the predicted state at frame k+1 we use the optical flow predicted locations from the current frame k as the measured position variables, and the average of the optical flow in the previous frame k - 1 as the measured velocity variable ... Thus, given a state xi, k, using the process model in Eqn (2), we will get an a priori estimate for frame k+1 given knowledge of the process prior to step k+1).
Liu does not explicitly disclose the following limitations as further recited however Huang disclose 
processing the first digital image based on a machine learning model to detect an original set of one or more bounding shapes surrounding one or more respective plant parts depicted in in the first digital image (Huang, page 3, Algorithm overview, YOLOv2 fruit detector ... The detector then detects fruits in each RGB frame from video streams. Second, a fruit tracking algorithm is performed on each frame using the SfM tracking method; Huang, page 8, Figure 9, orange bounding box); 
based on the original set of one or more bounding shapes and the one or more measures of pixel movement, predicting a first set of one or more bounding shapes surrounding one or more of the respective plant parts depicted in the second digital Image (Huang, pages 4-5, Fruit tracking, After detecting the fruits from the preprocessed frame, two criteria were set to filter out the detection false alarm ... First, the median distance of the detected fruit’s bounding box should be in the range of the lower bound and upper bound [of the location of the camera]. Second, the standard deviation of the distance of a detected fruit’s bounding box should be smaller than a threshold such that the object has a smooth circular shape. SfM is performed in the online tracking. In the first stage tracked policy, as shown in Figure 4(b), tracking features … are used to detect feature points in each frame, while optical flow is used to match them between frames ...object movement between frames should be seen as rigid transformations.  Therefore, fruit movements between frames can be approximated as a rigid transformation between the matching feature points … it predicts the position of each individual fruit in the next frame. The object detector detects the fruits in each frame. By calculating the L2 distance between the predicted position and the detected position, a distance threshold is set to determine which ID the detected fruits should be ... The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8 ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit... Similar to the first stage, predicted fruit positions were calculated throughout each frame); 
analyzing the second digital image of the sequence based on the machine learning model to detect a second set of one or more bounding shapes surrounding the one or more of the respective plant parts depicted in the second digital Image (Huang, pages 4-5, Fruit tracking; Huang, page 8, Figure 9a, First stage and second stage tracking results, Frame k and Frame k+1, Legend Fruit detection result, Fruit bounding box, Predicted fruit position, predicted bounding box, Radius threshold); 
spatially comparing the first set of one or more predicted bounding shapes to the second set of one or more detected bounding shapes (Huang, pages 4-5, Fruit tracking, The object detector detects the fruits in each frame. By calculating the L2 distance between the predicted position and the detected position, a distance threshold is set to determine which ID the detected fruits should be ... The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8 ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit; Huang, page 8, Figure 9a First stage and second stage tracking results; Huang, page 8, Analysis of fruit tracking results); and 
based on the spatially comparing, matching one or more of the respective plant parts depicted in the second digital image with one or more of the respective plant parts depicted in the first digital image (Huang, pages 4-5, Fruit tracking, matched boxes; Huang, page 8, Figure 9a, First stage and second stage tracking results; Huang, page 8, Analysis of fruit tracking results, The predicted positions were calculated using a rigid transformation matrix. The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching Liu to include the matching of the detected and predicted bounding shapes as taught by Huang in order to provide a means to accurately count fruit, obtain fruit sizes and generate a fruit distribution map while eliminating false detections (Huang, page 9, Conclusion).

As per claim 2, Liu and Huang disclose the method of claim 1, wherein the spatially comparing includes spatially comparing a predicted size of one or more of the first set of one or more bounding shapes to a predicted size of one or more of the second set of one or more bounding shapes (Huang, page 5, Fruit tracking, The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8: ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit ... Individual relative fruit sizes were calculated by multiplying the width and height from the YOLO detected bounding boxes; Huang, page 8, Analysis of fruit tracking results, The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector; Huang, page 8, Figure 9, First and second stage fruit tracking results). 

As per claim 3, Liu and Huang disclose the method of claim 1, wherein the matching is based on a first similarity score generated based on the comparison (Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets; Liu, page 1045, Introduction, a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN); Huang, page 5, Fruit tracking, distance threshold).

As per claim 4, Liu and Huang disclose the method of claim 3, wherein the matching is further based on a second similarity score that is determined using bipartite graph matching on two dimensional ("2D") data contained in the first and second digital images (Liu, pages 1047-1048, Section IV. Proposed Approach, The fruit candidate region output from our deep learning fruit segmentation stage is used as the input into the tracking stage ... We now need to assign the fruits from image Ik to the next image Ik+1. We can formulate our problem as a graph problem. Supposing we have a complete bipartite graph G = (S, T; E) where the vertices s Є S represent the candidate fruit regions in image Ik, and the vertices t Є T are the candidate fruit regions in image Ik+1. Since the graph is complete, there is an edge (s, t) Є E ꓯs Є S, t Є T. Each edge (s, t) has an associated cost c(s, t) ... Finding the perfect matching with minimum cost of graph G will yield the corresponding tracks across the frames that minimizes our chosen cost function. The Hungarian Algorithm is the standard algorithm used to solve this problem).

As per claim 5, Liu and Huang disclose the method of claim 3, wherein the matching is further based on a second similarity score that is determined using three-dimensional ("3D") data representing the plant (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1046, Introduction, count correction based on 3D localization and size distribution estimates; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature).

As per claim 6, Liu and Huang disclose the method of claim 5, wherein the 3D data representing the plant is generated from structure-from-motion processing performed on the first and second digital images (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature).

As per claim 9, Liu and Huang disclose the method of claim 1, wherein the one or more plant parts comprise one or more fruits or flowers (Liu, Abstract, our pipeline is able to accurately and reliably count fruits across image sequences).

As per claim 17, Liu discloses a system comprising one or more processors and memory storing instructions (Liu, page 1050, Section V. Results and Analysis, We acquire images of size 1280 x 960 using a Bluefox USB 2 camera at 10Hz ... The orange images were collected with our sensor package mounted on a steady cam and carried by human operator at walking speed ... Our FCN is implemented in Tensorflow. We use the COLMAP package to generate SfM reconstruction with our preprocessed images and specified feature matching scheme) that, in response to execution of the instructions by the one or more processors, cause the one or more processors to:
obtain a sequence of digital images of a plant captured by a vision sensor while the vision sensor is moved relative to the plant (Liu, page 1046, Introduction, counts fruits across an image sequence obtained from a monocular camera; Liu, page 1048, Section IV. Proposed Approach, the fruits are stationary and the camera is moving sideways); 
perform analysis of a first digital image and a second digital image of the sequence, wherein the analysis includes: determining one or more measures of pixel movement across the first and second digital images (Liu, page 1048, Section IV. Proposed Approach, we now include ui, k the pixel row velocity, and vi,k the pixel column velocity ... the major movement of fruits is along the u (row) direction … to measure the predicted state at frame k+1 we use the optical flow predicted locations from the current frame k as the measured position variables, and the average of the optical flow in the previous frame k - 1 as the measured velocity variable ... Thus, given a state xi, k, using the process model in Eqn (2), we will get an a priori estimate for frame k+1 given knowledge of the process prior to step k+1).
Liu does not explicitly disclose the following limitations as further recited however Huang discloses 
processing the first digital image based on a machine learning model to detect an original set of one or more bounding shapes surrounding one or more respective plant parts depicted in in the first digital image (Huang, page 3, Algorithm overview, YOLOv2 fruit detector ... The detector then detects fruits in each RGB frame from video streams. Second, a fruit tracking algorithm is performed on each frame using the SfM tracking method; Huang, page 8, Figure 9, orange bounding box); 
based on the original set of one or more bounding shapes and the one or more measures of pixel movement, predict a first set of one or more bounding shapes surrounding one or more of the respective plant parts depicted in the second digital image (Huang, pages 4-5, Fruit tracking, After detecting the fruits from the preprocessed frame, two criteria were set to filter out the detection false alarm ... First, the median distance of the detected fruit’s bounding box should be in the range of the lower bound and upper bound [of the location of the camera]. Second, the standard deviation of the distance of a detected fruit’s bounding box should be smaller than a threshold such that the object has a smooth circular shape. SfM is performed in the online tracking. In the first stage tracked policy, as shown in Figure 4(b), tracking features … are used to detect feature points in each frame, while optical flow is used to match them between frames ...object movement between frames should be seen as rigid transformations.  Therefore, fruit movements between frames can be approximated as a rigid transformation between the matching feature points … it predicts the position of each individual fruit in the next frame. The object detector detects the fruits in each frame. By calculating the L2 distance between the predicted position and the detected position, a distance threshold is set to determine which ID the detected fruits should be ... The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8 ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit... Similar to the first stage, predicted fruit positions were calculated throughout each frame); 
analyze the second digital image of the sequence based on the machine learning model to detect a second set of one or more bounding shapes surrounding the one or more of the respective plant parts depicted in the second digital image (Huang, pages 4-5, Fruit tracking; Huang, page 8, Figure 9a, First stage and second stage tracking results, Frame k and Frame k+1, Legend Fruit detection result, Fruit bounding box, Predicted fruit position, predicted bounding box, Radius threshold); 
spatially compare the first set of one or more predicted bounding shapes to the second set of one or more detected bounding shapes (Huang, pages 4-5, Fruit tracking, The object detector detects the fruits in each frame. By calculating the L2 distance between the predicted position and the detected position, a distance threshold is set to determine which ID the detected fruits should be ... The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8 ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit; Huang, page 8, Figure 9a First stage and second stage tracking results; Huang, page 8, Analysis of fruit tracking results); and 
based on the spatial comparison of the first and second sets of bounding shapes, match one or more of the respective plant parts depicted in the second digital image with one or more of the respective plant parts depicted in the first digital image (Huang, pages 4-5, Fruit tracking; Huang, page 8, Figure 9a, First stage and second stage tracking results; Huang, page 8, Analysis of fruit tracking results, The predicted positions were calculated using a rigid transformation matrix. The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching Liu to include the matching of the detected and predicted bounding shapes as taught by Huang in order to provide a means to accurately count fruit, obtain fruit sizes and generate a fruit distribution map while eliminating false detections (Huang, page 9, Conclusion).

As per claim 18, Liu and Huang disclose the system of claim 17, wherein the spatial comparison includes a comparison of a predicted size of one or more of the first set of one or more bounding shapes to a predicted size of one or more of the second set of one or more bounding shapes (Huang, page 5, Fruit tracking, The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8: ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit ... Individual relative fruit sizes were calculated by multiplying the width and height from the YOLO detected bounding boxes; Huang, page 8, Analysis of fruit tracking results, The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector; Huang, page 8, Figure 9, First and second stage fruit tracking results.

As per claim 19, Liu and Huang disclose the system of claim 17, wherein the match is based on a first similarity score generated based on the comparison (Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets; Liu, page 1045, Introduction, a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN); Huang, page 5, Fruit tracking, distance threshold). 

As per claim 20, Liu and Huang disclose the system of claim 19, wherein the match is further based on a second similarity score that is determined using three-dimensional ("3D") data representing the plant (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1046, Introduction, count correction based on 3D localization and size distribution estimates; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature).

As per claim 21, Liu and Huang disclose the system of claim 17, wherein the spatial comparison includes a comparison of a predicted position of one or more of the first set of one or more bounding shapes to a predicted position of one or more of the second set of one or more bounding shapes (Huang, page 8, Analysis of fruit tracking results, The predicted positions were calculated using a rigid transformation matrix. The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector; Huang, page 8, Figure 9).

As per claim 22, Liu and Huang disclose the method of claim 1, wherein the spatially comparing includes spatially comparing a predicted position of one or more of the first set of one or more bounding shapes to a predicted position of one or more of the second set of one or more bounding shapes (Huang, page 8, Analysis of fruit tracking results, The predicted positions were calculated using a rigid transformation matrix. The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector; Huang, page 8, Figure 9).

As per claim 23, Liu discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:
obtain a sequence of digital images of a plant captured by a vision sensor while the vision sensor is moved relative to the plant (Liu, page 1046, Introduction, counts fruits across an image sequence obtained from a monocular camera; Liu, page 1048, Section IV. Proposed Approach, the fruits are stationary and the camera is moving sideways); 
perform analysis of a first digital image and a second digital image of the sequence, wherein the analysis includes: determining one or more measures of pixel movement across the first and second digital images (Liu, page 1048, Section IV. Proposed Approach, we now include ui, k the pixel row velocity, and vi,k the pixel column velocity ... the major movement of fruits is along the u (row) direction … to measure the predicted state at frame k+1 we use the optical flow predicted locations from the current frame k as the measured position variables, and the average of the optical flow in the previous frame k - 1 as the measured velocity variable ... Thus, given a state xi, k, using the process model in Eqn (2), we will get an a priori estimate for frame k+1 given knowledge of the process prior to step k+1).
Liu does not explicitly disclose the following limitations as further recited however Huang discloses 
processing the first digital image based on a machine learning model to detect an original set of one or more bounding shapes surrounding one or more respective plant parts depicted in in the first digital image (Huang, page 3, Algorithm overview, YOLOv2 fruit detector ... The detector then detects fruits in each RGB frame from video streams. Second, a fruit tracking algorithm is performed on each frame using the SfM tracking method; Huang, page 8, Figure 9, orange bounding box); 
based on the original set of one or more bounding shapes and the one or more measures of pixel movement, predict a first set of one or more bounding shapes surrounding one or more of the respective plant parts depicted in the second digital image (Huang, pages 4-5, Fruit tracking, After detecting the fruits from the preprocessed frame, two criteria were set to filter out the detection false alarm ... First, the median distance of the detected fruit’s bounding box should be in the range of the lower bound and upper bound [of the location of the camera]. Second, the standard deviation of the distance of a detected fruit’s bounding box should be smaller than a threshold such that the object has a smooth circular shape. SfM is performed in the online tracking. In the first stage tracked policy, as shown in Figure 4(b), tracking features … are used to detect feature points in each frame, while optical flow is used to match them between frames ...object movement between frames should be seen as rigid transformations.  Therefore, fruit movements between frames can be approximated as a rigid transformation between the matching feature points … it predicts the position of each individual fruit in the next frame. The object detector detects the fruits in each frame. By calculating the L2 distance between the predicted position and the detected position, a distance threshold is set to determine which ID the detected fruits should be ... The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8 ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit... Similar to the first stage, predicted fruit positions were calculated throughout each frame); 
analyze the second digital image of the sequence based on the machine learning model to detect a second set of one or more bounding shapes surrounding the one or more of the respective plant parts depicted in the second digital image (Huang, pages 4-5, Fruit tracking; Huang, page 8, Figure 9a, First stage and second stage tracking results, Frame k and Frame k+1, Legend Fruit detection result, Fruit bounding box, Predicted fruit position, predicted bounding box, Radius threshold); 
spatially compare the first set of one or more predicted bounding shapes to the second set of one or more detected bounding shapes (Huang, pages 4-5, Fruit tracking, The object detector detects the fruits in each frame. By calculating the L2 distance between the predicted position and the detected position, a distance threshold is set to determine which ID the detected fruits should be ... The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8 ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit; Huang, page 8, Figure 9a First stage and second stage tracking results; Huang, page 8, Analysis of fruit tracking results); and 
based on the spatial comparison, match one or more of the respective plant parts depicted in the second digital image with one or more of the respective plant parts depicted in the first digital image (Huang, pages 4-5, Fruit tracking; Huang, page 8, Figure 9a, First stage and second stage tracking results; Huang, page 8, Analysis of fruit tracking results, The predicted positions were calculated using a rigid transformation matrix. The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching Liu to include the matching of the detected and predicted bounding shapes as taught by Huang in order to provide a means to accurately count fruit, obtain fruit sizes and generate a fruit distribution map while eliminating false detections (Huang, page 9, Conclusion).

As per claim 24, Liu and Huang disclose the at least one non-transitory computer-readable medium of claim 23, wherein the match is based on a first similarity score generated based on the comparison (Liu, page 1051, Figure 8; Liu, page 1050, Section V. Results and Analysis, To measure the performance of our counting pipeline, as well as the effectiveness of our localization and size estimation based count correction, we labeled and counted visual fruits in our two datasets. Based on the ground truth labels and our algorithm outputs, we calculate the count accuracy and standard deviation before and after correction for every tree in our orange dataset ... Fig. 7 displays the count error metrics for both the orange and apple datasets; Liu, page 1045, Introduction, a sample set of human-generated ground-truth labels to train a Fully Convolutional Network (FCN); Huang, page 5, Fruit tracking, distance threshold).

As per claim 25, Liu and Huang disclose the at least one non-transitory computer-readable medium of claim 23, wherein the match is further based on a second similarity score that is determined using three-dimensional ("3D") data representing the plant (Liu, Abstract, we combine tracking results with a Structure from Motion (SfM) algorithm to calculate relative 3D locations and size estimates to reject outliers and double counted fruit tracks; Liu, page 1046, Introduction, count correction based on 3D localization and size distribution estimates; Liu, page 1049, C. 3D Fruit Localization and Relative Size Estimation, The previous detection and tracking steps will provide an initial count of the number of fruits in an image sequence. However, as depicted in the reconstruction result in Fig. 6 and the fruit localization result in Fig. 5, this count is still susceptible to fruits that are double counted ... To account for these pitfalls, this count can thus be further corrected by localizing the fruit in 3D and estimating the relative sizes. We obtain our 3D reconstruction using an incremental Structure from Motion (SfM) algorithm. SfM matches features across image frames … In order to only detect SIFT features near fruit, we first identify the fruit bounding boxes and add a margin of 25 pixels to each side ... After the 3D SfM reconstruction, we will have the 3D locations of each SIFT feature).

As per claim 26, Liu and Huang disclose the at least one non-transitory computer-readable medium of claim 23, wherein the spatial comparison includes a comparison of a predicted size of one or more of the first set of one or more bounding shapes to a predicted size of one or more of the second set of one or more bounding shapes (Huang, page 5, Fruit tracking, The distance threshold is set dynamically based on the size of the object ... The distance threshold, intersection over union (IoU) values of matched boxes and median depth difference were also taken into account. The IoU value is computed using Equation 8: ... where BD is the bounding box coordinates of the detected fruit and BP is the bounding box coordinates of the predicted fruit ... Individual relative fruit sizes were calculated by multiplying the width and height from the YOLO detected bounding boxes; Huang, page 8, Analysis of fruit tracking results, The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector; Huang, page 8, Figure 9, First and second stage fruit tracking results.

As per claim 27, Liu and Huang disclose the at least one non-transitory computer-readable medium of claim 23, wherein the spatially comparing includes spatially comparing a predicted position of one or more of the first set of one or more bounding shapes to a predicted position of one or more of the second set of one or more bounding shapes (Huang, page 8, Analysis of fruit tracking results, The predicted positions were calculated using a rigid transformation matrix. The detected results were from the YOLO detector. If the centers of the detected fruits are inside the blue circle, it means that the distance between the detected fruit and predicted fruit is smaller than the threshold; thus, the detected fruit then belongs to the fruit appearing in the last frame. The threshold was set based on the fruit size calculated from the YOLO detector; Huang, page 8, Figure 9).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018, hereinafter, “Liu”, in view of Huang YH, Te Lin T. High-throughput image analysis framework for fruit detection, localization and measurement from video streams. In2019 ASABE Annual International Meeting 2019 (p. 1). American Society of Agricultural and Biological Engineers, hereinafter, “Huang” as applied to claim 5 above, and further in view of Wang Z, Walsh K, Koirala A. Mango Fruit Load Estimation Using a Video Based MangoYOLO—Kalman Filter—Hungarian Algorithm Method. Sensors. 2019 Jun;18(12):2742, hereinafter, “Wang”.

As per claim 7, Liu and Huang disclose the method of claim 5, wherein the second similarity score is determined based on a distance between coordinates associated with one or more of the respective plant parts depicted in the first digital image and one or more respective plant parts depicted in the second digital image (Liu, Abstract, We then track fruits across frames using the Hungarian Algorithm; Liu, page 1048, Section IV. Proposed Approach, The above cost function only takes into account the distance between the predicted center and the next center. We make a few modifications to also take into account the fruit size measured by its bounding box and the overlap between bounding boxes. When we determine the fruit correspondences, we care about the center distance relative to the size of the bounding boxes).
Liu and Huang do not explicitly disclose the following limitations as further recited however Wang discloses wherein the second similarity score is determined based on a distance between Euclidian coordinates associated with one or more of the respective plant parts depicted in the first digital image and one or more respective plant parts depicted in the second digital image (Wang, page 8, Hungarian Filter. It is a challenge to match individual fruit between neighbouring frames, when there are many fruit in each video frame. The classic Hungarian method is a combinatorial optimisation algorithm that solves this assignment problem. The Euclidean distance of a fruit in two successive frames is used for the registration of a fruit if it occurs in both ... The Hungarian algorithm aims to find a minimum total cost of assignment ... the algorithm was used to calculate the minimum total cost to correlate fruit between two subsequent frames). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the Euclidean distance as taught by Wang in the system of Liu and Huang dependent on the type and density of the objects being imaged and counted (Liu, page 1048, Section IV. Proposed Approach).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Robust fruit counting: Combining deep learning, tracking, and structure from motion." 2018 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS). IEEE, 2018, hereinafter, “Liu”, in view of Huang YH, Te Lin T. High-throughput image analysis framework for fruit detection, localization and measurement from video streams. In2019 ASABE Annual International Meeting 2019 (p. 1). American Society of Agricultural and Biological Engineers, hereinafter, “Huang” as applied to claims 1 above, and further in view of Das, Jnaneshwar, et al. "Devices, systems, and methods for automated monitoring enabling precision agriculture." 2015 IEEE International Conference on Automation Science and Engineering (CASE). IEEE, 2015, hereinafter, “Das”.

As per claim 8, Liu and Huang disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Das discloses wherein the vision sensor is moved relative to the plant by a robot (Das, Abstract, We describe the design and development of a light-weight, multi-spectral 3D imaging device that can be used for automated monitoring in precision agriculture ... We present techniques to extract four key data products—plant morphology, canopy volume, leaf area index, and fruit counts—using the sensor suite; Das, page 464, B. Deployment, The sensor suite has been designed to be versatile, capable of being mounted on UAVs or used directly in a hand-held mode; Das, page 467, D. Automated fruit counting, The fruit tracking algorithm uses the estimated camera motion between frames to predict the locations of fruits detected in previous frames. These detections are compared with fruits detected in current frame to ensure previously detected fruits are not recounted). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Huang to use either the hand held or unmanned aerial vehicle configuration as taught by Das in order to enable the system to be used in multiple deployment modalities, i.e., onboard UAVs and UGVs, as well as carried by human scouts, thereby providing flexibility to growers to choose the appropriate mode of use (Da, page 468, Section IV. Conclusions and Future Directions).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668